Case 7:20-cv-04877-NSR Document 63 Filed 08/07/20 Page 1 of 26
    Case
    Case7:20-cv-04877-NSR
         7:20-cv-04877-NSR Document
                           Document63
                                    57 Filed
                                       Filed08/07/20
                                             07/31/20 Page
                                                      Page21of
                                                            of26
                                                               2




Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street | New York, NY 10019-6131 | tel 212.858.1000 | fax 212.858.1500



                                                                                           Kenneth W. Taber
                                                                                         tel: +1.212.858.1813
                                                                              kenneth.taber@pillsburylaw.com
July 31, 2020

VIA ECF
Hon. Nelson S. Román
United States District Judge
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

          Re:       CrossBorder Solutions, Inc. v. Hoy, Case No.: 7:20-cv-04877-NSR:
                    Request For Leave to File Under Seal Plaintiffs’ Request For
                    Leave to File Motion to Compel and Order Prohibiting
                    Designation of Documents as Attorneys’ Eyes Only

Dear Judge Román:

We write on behalf of Plaintiffs CrossBorder Solutions, Inc. and Cross Border
Transactions, LLC d/b/a CrossBorder Solutions (together, “Plaintiffs” or
“CrossBorder”) to request leave to file documents under seal. Specifically, Plaintiffs
seek to file under seal Plaintiffs’ accompanying letter motion (the “Letter”), including
Exhibits A and B attached thereto, requesting (1) leave to file a motion to compel the
prompt production of all documents evidencing Defendants’ prior solicitation of
CrossBorder customers and prospects since January 17, 2020, and (2) an order
prohibiting Defendants from producing such documents only on an “Attorneys’ Eyes
Only” basis.

Pursuant to Rule 4.A. of Your Honor’s Individual Rules of Practice in Civil Cases,
Plaintiffs must identify the redactions and explain the reasons for the redactions.

The Letter and Exhibits A and B to the Letter include CrossBorder trade secrets and
confidential and proprietary information, namely the identities of CrossBorder current
and prospective clients, client contacts and contract expiration dates. Exhibits A and B
also purportedly contain Macias, Gini & O’Connell, LLP (“MGO”) trade secrets and
confidential and proprietary information, namely the identities of MGO current and
prospective clients and client contacts. The redactions are limited to that information.

Under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-21 (2d Cir. 2006),
“[t]here is a common law presumption in favor of permitting public access to judicial



www.pillsburylaw.com                                                                            4816-7101-3062
    Case
    Case7:20-cv-04877-NSR
         7:20-cv-04877-NSR Document
                           Document63
                                    57 Filed
                                       Filed08/07/20
                                             07/31/20 Page
                                                      Page32of
                                                            of26
                                                               2




July 31, 2020
Page 2

documents, which are those documents ‘relevant to the performance of the judicial
function and useful in the judicial process.” GoSMiLE, Inc. v. Dr. Jonathan Levine,
D.M.D. P.C., 769 F. Supp. 2d 630, 649 (S.D.N.Y. 2011) (quoting Lugosch, 435 F.3d at
119). A court balances this common law presumption of access against competing
comparisons, including “the privacy interests of those resisting disclosure.” Lugosch,
435 F.3d at 120 (quoting United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995)).
Thus, the issue is whether “the privacy interests of the defendants outweigh the
presumption of public access.” GoSMiLE, 769 F. Supp. 2d at 650.

Here, the privacy interests of Plaintiffs and Defendant MGO should overcome the
presumption of public access. The information sought to be redacted are (1)
CrossBorder trade secrets, and confidential and proprietary information, the theft of
which by Defendants necessitated commencement of this action in the first instance,
and (2) purported MGO trade secrets, and confidential and proprietary information. In
contrast, this information is of minimal relevance to the public at large.

Plaintiffs and Defendants are currently negotiating a Stipulated Protective Order, under
which the information sought to be redacted herein would surely constitute Confidential
Information. Indeed, the documents comprising Exhibit B were produced by
Defendants with “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
“CONFIDENTIAL” stamps, which counsel for Defendants Hoy, Song and Tian
expressly requested not be shared outside Plaintiffs’ counsel’s firm.

We are simultaneously requesting Defendants’ consent to this motion and will advise
the Court if we receive such consent.

Plaintiffs therefore respectfully request that the Court grant their request to file the
Letter and Exhibits A and B thereto under seal.

                                             Respectfully submitted,

                                             /s/ Kenneth W. Taber
                                               Kenneth W. Taber


cc: Wendy R. Stein, Esq. (Via ECF)
    Paul Saso, Esq. (Via ECF)
    Sharon P. Margello, Esq. (Via ECF)




www.pillsburylaw.com                                                        4816-7101-3062
    Case
    Case7:20-cv-04877-NSR
         7:20-cv-04877-NSR Document
                           Document63
                                    58 Filed
                                       Filed08/07/20
                                             07/31/20 Page
                                                      Page41of
                                                            of26
                                                               3




Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street | New York, NY 10019-6131 | tel 212.858.1000 | fax 212.858.1500



                                                                                           Kenneth W. Taber
                                                                                         tel: +1.212.858.1813
                                                                              kenneth.taber@pillsburylaw.com
July 31, 2020

VIA ECF
Hon. Nelson S. Román
United States District Judge
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

          Re:       CrossBorder Solutions, Inc. v. Hoy, Case No.: 7:20-cv-04877-NSR:
                    Request For Leave to File Motion to Compel and Order
                    Prohibiting Designation of Documents as Attorneys’ Eyes Only

Dear Judge Román:

We write on behalf of Plaintiffs CrossBorder Solutions, Inc. and Cross Border
Transactions, LLC d/b/a CrossBorder Solutions (together, “Plaintiffs” or
“CrossBorder”) to request (1) leave to file a motion to compel the prompt production
of all documents evidencing Defendants’ prior solicitation of CrossBorder customers
and prospects since January17, 2020 (as now prohibitedby the Preliminary Injunction),
and (2) an order prohibiting Defendants from producing such documents only on an
“Attorneys’ Eyes Only” basis, and thereby thwarting our clients’ ability to repair the
marketplace reputational damage Defendants have inflicted.

By way of background, earlier this week, Plaintiffs learned by happenstance of
Defendants’ willful solicitation of at least two CrossBorder clients (
and                    ) and one CrossBorder prospect (                ) — precisely the
kind of unlawful conduct that prompted CrossBorder to sue them in the first place. We
learned of this unlawful conduct by the sheer happenstance of Defendant Tian
misdirecting, to her former email account at CrossBorder, an email attaching text
messages detailing those activities.

Five of those text messages, attached heretoas Exhibit A (reassembled in chronological
order), now evidence a deliberate campaign by the Individual Defendants to land for
Defendant MGO a series of CrossBorder clients and prospects that the Individual
Defendants were contractually prohibited from pursuing. The texts also show
Defendants using CrossBorder Confidential Information, includingclient names, client




www.pillsburylaw.com                                                                            4829-3557-5494
    Case
    Case7:20-cv-04877-NSR
         7:20-cv-04877-NSR Document
                           Document63
                                    58 Filed
                                       Filed08/07/20
                                             07/31/20 Page
                                                      Page52of
                                                            of26
                                                               3




July 31, 2020
Page 2

contact names, and details of CrossBorder contracts with                   clients (e.g.,
duration/expiration), in that campaign.

After seeing these texts, we were especially concerned that these efforts to land
business from CrossBorder clients and prospects had continued unabated even after the
June 26th entry of the TRO in this case, because many of the text chains included post-
June 26th messages. We therefore immediately reached out to counsel for the
Individual Defendants, shared the texts, and directly asked whether her clients were
honoring the TRO — warning that, if not, we were prepared to move for contempt.

The Individual Defendants responded with the affidavits attached hereto as Exhibit B.
Now, by virtue of those sworn admissions, it is indisputable that, post-departure from
CrossBorder, all three were engaged in the deliberate solicitation of CrossBorder clients
and prospects on behalf of Defendant MGO. They claim that behavior ceased upon
entry of the TRO. Either way, Plaintiffs now must repair the marketplace reputational
damage caused by Defendants’ unlawful solicitation of CrossBorder clients and
prospects. Anticipating that likelihood weeks ago, we had already served discrete
document discovery on the Individual Defendants, seeking to determine the details of
all such misconduct.

Thereafter, while stipulatingto entry of the preliminary injunction in this case, we again
made it clear to Defendants that we would still need that customer and prospect
solicitation discovery on an expedited basis. We explained that, even with the PI going
into place, we still needed to learn the scope of, and then undo, all such prior
reputational damage.

Specifically, Plaintiffsrequested the followingdocument discoveryfromthe Individual
Defendants:

         REQUEST FOR PRODUCTION NO. 2: All COMMUNICATIONS
         between YOU, the other Defendants, or MGO concerning . . .
         CrossBorder’s clients or prospects.

         REQUEST FOR PRODUCTION NO. 7: All COMMUNICATIONS
         between YOU and any current or former client of CrossBorder since
         [YOUR last date of employment at CrossBorder].

We thereafter asked Defendant MGO for:

         REQUEST FOR PRODUCTION NO. 2: All COMMUNICATIONS
         between YOU and any of the INDIVIDUAL DEFENDANTS
         concerning . . . CrossBorder’s clients or CrossBorder’s prospects.


www.pillsburylaw.com                                                          4829-3557-5494
    Case
    Case7:20-cv-04877-NSR
         7:20-cv-04877-NSR Document
                           Document63
                                    58 Filed
                                       Filed08/07/20
                                             07/31/20 Page
                                                      Page63of
                                                            of26
                                                               3




July 31, 2020
Page 3

         REQUEST FOR PRODUCTION NO. 7: All COMMUNICATIONS
         between YOU and any current or former client or current or former
         prospect of CrossBorder since January 17, 2020.

But Defendants are now refusing to produce any of the requested documents, or even
to commit when they will do so, claimingthere’s no hurry. They claim the PI eliminates
the need for any expedited discovery. But not so with respect to the harm already
caused, and requiring repair.

In entering the PI stipulation, we were, in fact, careful to make this clear. In that
stipulation, now “So Ordered” by the Court, we stated that, while “all court deadlines
in this action as to the Individual Defendants as parties” were “stayed,” that did not
apply to their status “as witnesses.” We did that in order to expressly preserve our
continuing right to collect their evidence. Defendant MGO, as a party now, is of course
likewise also fully subject to such discovery.

As yet another attempt to block marketplace remediation, the Individual Defendants
are also insisting, as a precondition to all document production either here or in the
arbitration (where no arbitrator is yet even appointed), that we give them free reign to
designate responsive documents “Attorneys Eyes Only.” But that would then block
our own clients — the ones who most need to know about the marketplace damage
Defendants have caused, so we can remedy it — from even learningthat highly relevant
information.

Plaintiffs therefore now respectfully ask the Court for two things. First, we request that
Defendants be ordered to produce the categories of documents recited above, in five
days. That timetable is reasonable because our expedited discoverydocument requests,
which originally had a 10-day fuse, were served over two weeks ago on the Individual
Defendants and a week ago on Defendant MGO. And, second, when those documents
are produced, we respectfully request that they be produced without any AEO
designations, so that our clients can see, and promptly address in the marketplace, what
they show. Plaintiffs have conferred with counsel for Defendants pursuant to Fed. R.
Civ. P. 37(a)(1) and Rule 3.A.i. of Your Honor’s Individual Rules of Practice in Civil
Cases and they do not consent to the requests herein.

                                              Respectfully submitted,
                                              /s/ Kenneth W. Taber
                                                Kenneth W. Taber
cc: Wendy R. Stein, Esq. (Via ECF)
    Paul Saso, Esq. (Via ECF)
    Sharon P. Margello, Esq. (Via ECF)


www.pillsburylaw.com                                                          4829-3557-5494
                            Case
                            Case7:20-cv-04877-NSR
                                 7:20-cv-04877-NSR Document
                                                   Document63
                                                            61 Filed
                                                               Filed08/07/20
                                                                     08/05/20 Page
                                                                              Page71of
                                                                                    of26
                                                                                       3
                                                                                                                              OGLETREE, DEAKINS, NASH,
                                                                                                                              SMOAK & STEWART, P.C.
                                                                                                                              Attorneys at Law
                                                                                                                              10 Madison Avenue, Suite 400
                                                                                                                              Morristown, NJ 07960
                                                                                                                              T elephone: 973-656-1600
                                                                                                                              Facsimile: 973-656-1611
                                                                                                                              www.ogletree.com



             Sharon P. Margello
             sharon.margello@ogletreedeakins.com
             (973) 630-2304

                                                                              August 5, 2020


             Via ECF

             The Honorable Nelson S. Roman, U.S.D.J.
             United States District Court for the Southern District of New York
             Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
             300 Quarropas Street
             White Plains, New York 10601-4150

                                    Re:        CrossBorder Solutions Inc. et al. v. Hoy et al.,
                                               Civ. No. 7:20-cv-04877(NSR)
             Dear Judge Roman:

                    As Your Honor is aware, we represent Macias Gini & O’Connell LLP (“MGO” or
             “Defendant”) in the above referenced matter. We write to request the Court deny Plaintiff s
             CrossBorder Solutions, Inc.’s and Cross Border Transactions, LLC d/b/a CrossBorder Solutions ’s
             (“CrossBorder” or “Plaintiffs”) July 31, 2020 letter requesting leave to file a Motion to Compel
             discovery responses from MGO and the Individual Defendants (D.E. 59).

                     This request should be denied for several reasons. The parties have stipulated to, and the
             Court has entered, the exact injunctive relief requested by Plaintiffs. The very basis for Plaintiffs ’
             expedited discovery request was their then pending injunction request and the Individual Defendants’
             then refusal to stipulate to injunctive relief pending arbitration. Plaintiffs were clear that the expedited
             discovery they sought related solely to the then pending injunction request. In a letter filed with the
             Court on July 17, 2020, Plaintiffs stated that “the limited expedited discovery ordered by this Court,
             which has now been formally served on the Individual Defendants, is both necessary and
             appropriate—until and unless the Individual Defendants agree to extend the TRO until the arbitration
             is completed.” (See D.E. 37, p. 3) (emphasis added). Plaintiffs conceded that expedited discovery
             was only appropriate until the injunction was extended—that has occurred. Plaintiffs conceded that
             expedited discovery was necessary unless the injunction was extended—that has occurred. The
             extension has been stipulated to by the Individual Defendants and so ordered by the Court. (D.E. 56).
             The Court should now hold Plaintiffs to the limitations they themselves placed on expedited discovery
             in multiple representations to this Court.



                                         A South Carolina Professional Corporation        Peter O. Hughes      New Jersey Managing Shareholder
Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Bloomfield Hills ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia   ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami      ▪ Milwaukee ▪ Minneapolis ▪ Montréal (Canada)
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix            ▪ Pittsburgh ▪ Portland ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto                     (Canada) ▪ Torrance ▪ Tucson ▪ Washington
          Case
           Case7:20-cv-04877-NSR
               7:20-cv-04877-NSR Document
                                     Document63
                                             61 Filed
                                                Filed08/07/20
                                                      08/05/20 Page
                                                               Page82of
                                                                     of26
                                                                        3
The Honorable Nelson S. Roman, U.S.D.J.
August 5, 2020
Page 2

       Plaintiffs Repeatedly Stated That Expedited Discovery was Tied to the Injunction

         Every time Plaintiffs previously sought expedited discovery in this matter, they told the Court
that they needed such discovery in aid of injunctive relief. (See D.E. 24, Plaintiffs’ July 8, 2020 Letter
to the Court; D.E.37, Plaintiffs’ July 17, 2020 Letter to the Court). For example, Plaintiffs
emphasized to the Court that their need for expedited discovery was solely necessary so they could
proceed with injunctive proceedings. (See D.E. 24, p. 3 (citing cases and explaining to the Court that
“[e]xpedited discovery in aid of such injunctive proceedings is, of course, commonplace.”)).
Plaintiffs were then permitted to seek “very limited expedited discovery from” Defendants “to
develop evidence directly bearing on matters that [would] be at issue” at the parties’ preliminary
injunction hearing. (See, D.E. 32 Court’s July 14, 2020 Memorandum Endorsement).

         Thereafter, on July 30, 2020, the parties stipulated to an order granting Plaintiffs a preliminary
injunction through the entirety of the parties’ arbitration proceedings. (See D.E. 56). By virtue of this
stipulation and order, Plaintiffs obtained the injunctive relief they sought and upon which they
purportedly based their expedited discovery. They have no right to expedited discovery in this
proceeding now that they have obtained injunctive relief, the only courtroom remedy they could
pursue against the Individual Defendants under the arbitration agreement. Plaintiffs have repeatedly
conceded as much to the Court, stating on July 10, 2020:

               (“[I]f Defendants will stipulate to the preliminary injunction continuing until
              arbitral process has been completed…[t]hat then would eliminate the need
              for further proceedings before this Court.”

(D.E. 28, p. 3). They said the same thing again on July 17, 2020, stating:

              “[U]ntil and unless the Individual Defendants agree to extend the TRO for
              the duration of the arbitration, the 8/7 hearing—and the expedited discovery
              in advance thereof—are both necessary and appropriate.”).

(D.E. 37,p. 2).

         The preliminary injunction has now been agreed to “for the duration of the arbitration” process
and Plaintiffs are estopped from insisting that discovery is still allowed. See Ranta v. City of New
York, No. 14-cv-3794, 2018 WL 3127154, *3 (E.D.N.Y. June 26, 2018) (“under the doctrine of
judicial estoppel, or estoppel against inconsistent positions, a party is precluded from inequitably
adopting a position…inconsistent with an earlier assumed position in the same proceeding.”) (internal
citations omitted).

        If Plaintiffs feel that they need additional discovery to prove their claims they must pursue
such discovery through the arbitration process and from MGO through normal discovery practices –
after a Rule 26(f) conference is completed. CrossBorder inexplicably argues that they still may seek
expedited discovery to “determine the details” of Defendants’ alleged misconduct and to “learn the
scope of” any alleged “reputational damage” caused to CrossBorder. (D.E. 59, p. 2). CrossBorder’s
request does not even tangentially relate to seeking or obtaining injunctive relief. It is aimed at
determining if, and by how much, CrossBorder has allegedly been damaged by Defendants’ alleged
          Case
           Case7:20-cv-04877-NSR
               7:20-cv-04877-NSR Document
                                     Document63
                                             61 Filed
                                                Filed08/07/20
                                                      08/05/20 Page
                                                               Page93of
                                                                     of26
                                                                        3
The Honorable Nelson S. Roman, U.S.D.J.
August 5, 2020
Page 3

actions. This goes far beyond the reason why the Court granted Plaintiffs’ request for expedited
discovery.

         Additionally, with respect to MGO1, Plaintiffs seek to have this Court order production of
documents by MGO pursuant to an expedited document request directed to MGO that was served
without Court approval and in violation of this Court’s Order limiting the discovery to be served by
Plaintiffs. The Court specifically limited Plaintiffs’ expedited discovery to document requests served
on the Individual Defendants and depositions of the three Individual Defendants and a representative
of MGO in accordance with Federal Rule of Civil Procedure 30(b)(6), “limited to the issues relevant
to the injunctive relief sought.” (See, D.E. 32, page 1) On July 17, 2020, Plaintiffs served a Notice
to take the Deposition of MGO on August 4, 2020. The Notice, (attached as Exhibit A), included
topics which were not relevant to the injunctive relief sought and were overbroad and sought MGO’s
confidential, proprietary information unrelated to CrossBorder. Although the Rule 30(b)(6) Notice
to MGO violated the Court’s Order because it sought testimony beyond the issues relevant to the
injunctive relief sought, Plaintiffs did follow the Court’s Order with respect to document discovery
and did not include a document request in the Notice. However, seven days later, in complete
disregard of this Court’s Order, Plaintiffs served expedited document requests on MGO seeking
several categories of documents that were not relevant to the injunctive relief sought. (Attached as
Exhibit B is a copy of the Document Requests served on MGO on July 24, 2020).2 MGO has advised
Plaintiffs that the parties should meet and confer pursuant to Federal Rule of Civil Procedure 26(b)
and (f) and that after that conference, the parties can serve requests for documents and interrogatories.
Plaintiffs have not provided any dates for that conference.

        Plaintiffs couch Defendants’ objections as “yet another attempt to block marketplace
remediation.” (D.E. 59, p. 3). This is disingenuous at best. Asking the Court to intervene after it
issued its injunction is improper and contrary to the numerous representations Plaintiffs made to this
Court.

         MGO respectfully requests that the Court deny Plaintiffs’ July 31, 2020 letter motion. (D.E.
59).
                                                       Respectfully submitted,

                                                       s/ Sharon P. Margello
                                                       Sharon P. Margello
SPM:bde
Enclosures
cc:    Counsel of Record
        Phillip J. Strach, Esq. (pro hac vice application to be submitted)

1
  MGO was formally served with the Amended Complaint on July 24, 2020 and its responsive pleading is due on August
14, 2020.
2
  To the extent Plaintiffs attempt to argue that they did not violate the Court’s Order by serving the requests for documents
on MGO because such requests are allowed under Rule 30, such argument fails because the request for documents served
on MGO was not part of the Court’s Order allowing expedited discovery. The Court’s Order with respect to MGO was
limited to a Rule 30(b)(6) deposition on topics relevant to the injunctive relief sought. It also bears mention, that the
requests were not part of the Rule 30(b)(6) Notice and were served separately one week later, with no mention of the
deposition, and therefore cannot be characterized as part of the Rule 30(b)(6) deposition. (See, Exhibit B).
        Case
        Case 7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document 63
                                        61-1Filed
                                               Filed
                                                   08/07/20
                                                     08/05/20Page
                                                               Page
                                                                  101ofof26
                                                                          5




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

   CROSSBORDER SOLUTIONS, INC. and
   CROSS BORDER TRANSACTIONS, LLC
   d/b/a CROSSBORDER SOLUTIONS,

                  Plaintiffs,
                                                       Case No. 20-cv-4877(NSR)
          -against-

   LIGA HOY, JIAXIN “CLAIRE” SONG,
   LIJUN “MAGGIE” TIAN, and MACIAS,                    NOTICE OF DEPOSITION
   GINI & O’CONNELL, LLP,

                  Defendants.




       PLEASE TAKE NOTICE THAT, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, Plaintiffs CrossBorder Solutions, Inc. and Cross Border Transactions, LLC d/b/a

CrossBorder Solutions (collectively “CrossBorder”) by and through their undersigned counsel,

will take the deposition upon oral examination of Defendant Macias, Gini & O’Connell, LLP

(“MGO”) The deposition will be taken on August 4, 2020 commencing at 10 a.m. by remote

videoconference means, before a notary public or other person authorized to administer a proper

oath and will be recorded by stenographic and videographic means.

       MGO shall designate one or more officers, directors, managing agents, or other persons

most knowledgeable to testify on its behalf concerning the topics identified on the attached

Exhibit A. CrossBorder requests that MGO identify its designee(s) for each topic no later than

five (5) days prior to the commencement of the deposition. If for any reason the deposition

cannot be commenced or, if commenced, cannot be concluded on that day, the deposition will

continue daily at the same time and place until concluded.




                                                                                       4847-5505-7859
      Case
      Case 7:20-cv-04877-NSR
           7:20-cv-04877-NSR Document
                             Document 63
                                      61-1Filed
                                             Filed
                                                 08/07/20
                                                   08/05/20Page
                                                             Page
                                                                112ofof26
                                                                        5




      Dated: July 17, 2020
                                          PILLSBURY WINTHROP SHAW
                                          PITTMAN LLP

                                    By:   /s/ Kenneth W. Taber___
                                          Kenneth W. Taber
                                          Matthew Stockwell
                                          Brian L. Beckerman
                                          31 West 52nd Street
                                          New York, NY 10019-6131
                                          Tel: (212) 858-1000
                                          Fax: (212) 858-1500
                                          kenneth.taber@pillsburylaw.com
                                          matthew.stockwell@pillsburylaw.com
                                          brian.beckerman@pillsburylaw.com

                                          Paula M. Weber (admitted pro hac vice)
                                          Four Embarcadero Center, 22nd Floor
                                          San Francisco, CA 94111-5998
                                          Tel: (415) 983-1000
                                          Fax: (415) 983-1200
                                          paula.weber@pillsburylaw.com

                                          Attorneys for Plaintiffs CrossBorder
                                          Solutions, Inc. and Cross Border
                                          Transactions, LLC d/b/a CrossBorder
                                          Solutions




TO:   Kevin O’Connell
      Cynthia Pon
      MACIAS, GINI & O’CONNELL, LLP
      777 Third Avenue, 29th Floor
      New York, NY 10017
      kjo@mgocpa.com
      cpon@mgocpa.com




                                      2
                                                                          4847-5505-7859
        Case
        Case 7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document 63
                                        61-1Filed
                                               Filed
                                                   08/07/20
                                                     08/05/20Page
                                                               Page
                                                                  123ofof26
                                                                          5




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY THAT, on this 17th day of July, 2020, a true and correct copy of
the foregoing was served by regular mail and electronic mail on the following:

                     Kevin O’Connell
                     Cynthia Pon
                     MACIAS, GINI & O’CONNELL, LLP
                     777 Third Avenue, 29th Floor
                     New York, NY 10017
                     kjo@mgocpa.com
                     cpon@mgocpa.com



cc (via e-mail):     Natalia M. Greene
                     Garrett & Tully
                     4165 E. Thousand Oaks, Blvd., Suite 201
                     Westlake Village, CA 91362
                     (805) 446-4141
                     ngreene@garrett-tully.com




                                                                 /s/ Kenneth W. Taber____
                                                               KENNETH W. TABER




                                             3
                                                                                  4847-5505-7859
        Case
        Case 7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document 63
                                        61-1Filed
                                               Filed
                                                   08/07/20
                                                     08/05/20Page
                                                               Page
                                                                  134ofof26
                                                                          5




                                              EXHIBIT A

                             SUBJECT MATTERS OF INQUIRY

       1.      Any agreements, written or oral, between MGO and Defendants Liga Hoy

(“Hoy”), Jiaxin “Claire” Song (“Song”) or Lijun “Maggie” Tian (“Tian”).

       2.      Any communications between MGO and Defendants Hoy, Song or Tian

concerning CrossBorder, including but not limited to CrossBorder’s clients and prospects or

Defendants Hoy, Song and Tian’s employment at CrossBorder.

       3.      Defendants Hoy, Song and Tian’s duties or responsibilities at MGO and the

performance thereof.

       4.      Defendants Hoy, Song and Tian’s clients or prospects at MGO.

       5.      Defendants Hoy, Song and Tian’s misappropriation of CrossBorder’s trade secrets

or confidential or proprietary information.

       6.      MGO’s possession, use or knowledge of CrossBorder’s trade secrets or

confidential or proprietary information.

       7.      Communications between MGO and Defendants Hoy, Song or Tian during the

time when Defendants Hoy, Song or Tian were CrossBorder employees.

       8.      Communications between MGO and its clients and prospects regarding

Defendants Hoy, Song or Tian.

       9.      Communications between MGO and current or former clients of CrossBorder

since January 1, 2020.




                                                  4
                                                                                      4847-5505-7859
       Case
       Case 7:20-cv-04877-NSR
            7:20-cv-04877-NSR Document
                              Document 63
                                       61-1Filed
                                              Filed
                                                  08/07/20
                                                    08/05/20Page
                                                              Page
                                                                 145ofof26
                                                                         5




      10.   MGO’s sales and marketing efforts or techniques for transfer pricing services

since Defendant Hoy became employed by MGO.




                                            5
                                                                                  4847-5505-7859
        Case
        Case 7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document 63
                                        61-2Filed
                                               Filed
                                                   08/07/20
                                                     08/05/20Page
                                                               Page
                                                                  151ofof26
                                                                          8




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

   CROSSBORDER SOLUTIONS, INC. and
   CROSS BORDER TRANSACTIONS, LLC
   d/b/a CROSSBORDER SOLUTIONS,
                                                        Case No. 20-cv-4877(NSR)
                   Plaintiffs,

           -against-                                    PLAINTIFFS’ FIRST SET OF
                                                        REQUESTS FOR THE
   LIGA HOY, JIAXIN “CLAIRE” SONG,                      PRODUCTION OF DOCUMENTS
   LIJUN “MAGGIE” TIAN and MACIAS, GINI                 TO DEFENDANT MACIAS, GINI
   & O’CONNELL, LLP,                                    & O’CONNELL, LLP

                   Defendants.




        PLAINTIFFS’ FIRST SET OF REQUESTS FOR THE PRODUCTION OF
         DOCUMENTS TO DEFENDANT MACIAS, GINI & O’CONNELL, LLP

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiffs CrossBorder

Solutions, Inc. and Cross Border Transactions, LLC d/b/a CrossBorder Solutions (collectively,

“CrossBorder”) by and through their undersigned counsel, hereby request that Defendant Macias,

Gini & O’Connell, LLP, produce the documents and things requested herein in accordance with

all applicable Rules and the Definitions and Instructions set forth below within ten (10) days of

the date of service of this request.

                                         DEFINITIONS

        The words and phrases used in these Requests for Production (the “Requests,” and each

individually, a “Request”) shall have the meanings ascribed to them under the Federal Rules of

Civil Procedure and the Local Rules of the United States District Court for the Southern District

of New York. In addition, the following terms shall have the meanings set forth below whenever

used in any Request for Production.




                                                                                       4811-0710-0356
        Case
        Case 7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document 63
                                        61-2Filed
                                               Filed
                                                   08/07/20
                                                     08/05/20Page
                                                               Page
                                                                  162ofof26
                                                                          8




       1.      The word “COMMUNICATIONS” means the transmittal of information (in the

form of facts, ideas, inquiries or otherwise).

       2.      The term “CONFIDENTIAL INFORMATION” refers to knowledge, information

and material which is proprietary to CrossBorder (including information conceived, originated,

discovered or developed in whole or in part by CrossBorder), including, but not limited to:

   •   non-public technical knowledge, information and material such as trade secrets, processes,

       formulas, data, know-how, strategies, analytical models, improvements, inventions,

       computer programs, drawings, patents, and experimental and development work

       techniques;

   •   non-public marketing and other information, such as supplier lists, customer lists, lists of

       prospective customers and acquisition targets, marketing and business plans, business or

       technical needs of customers, consultants, licensees or suppliers and their methods of doing

       business, arrangements with customers, consultants, licensees or suppliers, manuals and

       personnel records or data; and

   •   any non-public information described above which CrossBorder obtains from another party

       and which CrossBorder treats as proprietary or designates as confidential, whether or not

       owned or developed by CrossBorder.

       3.      The words “DOCUMENT” or “DOCUMENTS” are defined to be synonymous in

meaning and equal in scope to the usage of the term “documents or electronically stored

information” in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate document

within the meaning of this term.

       4.      The word “PERSON” means any natural person or any legal entity, including,

without limitation, any business or governmental entity or association.




                                                 -2-
                                                                                       4811-0710-0356
        Case
        Case 7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document 63
                                        61-2Filed
                                               Filed
                                                   08/07/20
                                                     08/05/20Page
                                                               Page
                                                                  173ofof26
                                                                          8




       5.      The words “INDIVIDUAL DEFENDANTS” refers to Defendants Liga Hoy, Jiaxin

“Claire” Song and Lijun “Maggie” Tian, collectively.

       6.      The word “MGO” refers to Macias, Gini & O’Connell, LLP and its current or

former subsidiaries, divisions, predecessor and successor companies, affiliates, parents, any

partnership or joint venture to which it may be a party, and/or each of its current or former

employees, officers, and directors.

       7.      The words “YOU” or “YOUR” refer to Defendant MGO.

                                         INSTRUCTIONS

       1.      All objections to the production of documents requested herein shall be made in

writing and served on Plaintiffs’ counsel on or before the date set for production.

       2.      These Requests call for the production of all responsive DOCUMENTS in YOUR

possession, custody or control, without regard to the physical location of such DOCUMENTS.

       3.      All DOCUMENTS are to be produced as they are kept in the usual course of

business including any labels, file markings, or similar identifying features, or shall be organized

and labeled to correspond to the categories requested herein. If there are no DOCUMENTS in

response to a particular Request, or if YOU withhold any responsive DOCUMENTS or categories

of DOCUMENTS based on any objections, YOU shall state so in writing.

       4.      Electronically stored information (ESI) should be produced with associated

metadata in a Concordance load file format (.dat) and an image (.opt) load file with the related

TIFF, text, and native files. The .dat load file shall include the following fields, if available: (1)

BEGDOC (Bates number assigned to each native document and the Bates number assigned to the

first page of imaged documents); (2) ENDDOC (Ending Bates number of imaged documents; same

as BEGDOC for native documents); (3) BEGATTACH (beginning Bates number of parent

document); (4) ENDATTACH (ending Bates number of last attachment); (5) MEDIA_VOLUME;


                                                -3-
                                                                                          4811-0710-0356
        Case
        Case 7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document 63
                                        61-2Filed
                                               Filed
                                                   08/07/20
                                                     08/05/20Page
                                                               Page
                                                                  184ofof26
                                                                          8




(6) PAGECOUNT; (7) ATTACHCOUNT (number of attachments); (8) CUSTODIANS (Name of

person from whom file was obtained); (9) DUPLICATE CUSTODIANS; (10) FILENAME

(Name of the original native file as it existed at the time of collection); (11) FILEEXT (Extension

of native document); (12) FOLDER (Location within folder structure, including any container

files, for the original native file as it existed at the time of collection); (13) FILESIZE; (14)

MD5HASH (Identifying value (MD5 or SHA-1) of an electronic record, used for deduplication

and authentication); (15) AUTHOR (name of person creating document); (16) TITLE; (17)

LASTMODDATE; (18) LASTMODTIME; (19) CREATEDDATE; (20) CREATEDTIME; (21)

TIME_ZONE; (22) EMAIL_FROM; (23) EMAIL_TO; (24) EMAIL_CC; (25) EMAIL_BCC;

(26) EMAIL_SUBJECT; (27) EMAIL_DATERCVD; (28) EMAIL_TIMERCVD; (29)

EMAIL_DATESENT; (30) EMAIL_TIMESENT; (31) DESIGNATION (i.e. level of

confidentiality if any); (32) TEXTLINK; (33) NATIVELINK. Files and file types which do not

render in a usable manner when converted to image with extracted text, such as spreadsheets and

multimedia files, should be produced as native files.

       5.      If any DOCUMENT is withheld under a claim of privilege or other protection, so

as to aid the Court and the parties hereto to determine the validity of the claim of privilege or other

protection please identify each DOCUMENT withheld, and for each such DOCUMENT, provide

the information set forth in Fed. R. Civ. P. 26(b)(5), including its date, author, and each addressee

or recipient; describe its subject matter; state the privilege claimed; and state whether transmitting,

attached or subsidiary (“parent-child”) documents exist and whether those documents have been

produced or withheld. The non-privileged portions of the document must be produced. For each

such document, indicate the portion of the document withheld by stamping the words “Redacted

[Basis for Protection]” on the document in an appropriate location that does not obscure the

remaining text.


                                                 -4-
                                                                                           4811-0710-0356
        Case
        Case 7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document 63
                                        61-2Filed
                                               Filed
                                                   08/07/20
                                                     08/05/20Page
                                                               Page
                                                                  195ofof26
                                                                          8




       6.       If YOU object to any DOCUMENT Request on any ground other than privilege,

YOU must specify: the part of the Request that is objectionable and respond and produce materials

responsive to the remainder of the Request; and whether any responsive materials are being

withheld on the basis of an objection. Whenever a DOCUMENT is not produced in full, state with

particularity the reason or reason(s) it is not being produced in full, and describe, to the best of

YOUR knowledge, information and belief and with as much particularity as possible, those

portions of the DOCUMENT that are not produced.

       7.       It is intended that this Request will not solicit any material protected either by the

attorney-client privilege or by the work product doctrine that was created by, or developed by,

counsel for the responding party after the date on which this litigation was commenced. If any

Request is susceptible of a construction which calls for the production of such material, that

material need not be provided and no privilege log pursuant to Fed. R. Civ. P. 26(b)(5) will be

required as to such material.

       8.       If, in responding to the Requests, YOU encounter any ambiguities when construing

a Request or definition, YOUR response shall set forth the matter deemed ambiguous and the

construction used in responding.

       9.       The use of present tense includes past tense, and vice versa. The use of the singular

form of any word includes the plural and vice versa as necessary to bring within the scope of the

Request all responses that might otherwise be construed to be outside of its scope.

       10.      The term “concerning” means relating to, referring to, describing, evidencing or

constituting.

       11.      The connectives “and” and “or” shall be construed either conjunctively or

disjunctively as necessary to bring within the scope of the Request all responses that might

otherwise be construed to be outside of its scope.


                                                 -5-
                                                                                          4811-0710-0356
           Case
           Case 7:20-cv-04877-NSR
                7:20-cv-04877-NSR Document
                                  Document 63
                                           61-2Filed
                                                  Filed
                                                      08/07/20
                                                        08/05/20Page
                                                                  Page
                                                                     206ofof26
                                                                             8




           12.   The terms “all,” “any,” and “each” shall each be construed as encompassing any

and all.

           13.   The Requests are continuing, and YOUR response to these Requests must be

promptly supplemented when appropriate or necessary in accordance with Federal Rule of Civil

Procedure 26(e).

                                   DOCUMENT REQUESTS

REQUEST FOR PRODUCTION NO. 1:                  All agreements concerning the INDIVIDUAL

DEFENDANTS’ employment with MGO.

REQUEST FOR PRODUCTION NO. 2: All COMMUNICATIONS between YOU and any of

the INDIVIDUAL DEFENDANTS concerning CrossBorder, CrossBorder’s clients or

CrossBorder’s prospects.

REQUEST FOR PRODUCTION NO. 3: All DOCUMENTS concerning the INDIVIDUAL

DEFENDANTS’ job duties with MGO, the assignments YOU gave to the INDIVIDUAL

DEFENDANTS, the proposals you made to others to use the Individual Defendants’ services, and

MGO’s clients to which the INDIVIDUAL DEFENDANTS’ services for MGO relate.

REQUEST FOR PRODUCTION NO. 4: All DOCUMENTS which contain CONFIDENTIAL

INFORMATION or concern the use or disclosure of CONFIDENTIAL INFORMATION.

REQUEST FOR PRODUCTION NO. 5: All COMMUNICATIONS between YOU and any

PERSON concerning CONFIDENTIAL INFORMATION.

REQUEST FOR PRODUCTION NO. 6: All COMMUNICATIONS between YOU and any

PERSON concerning the INDIVIDUAL DEFENDANTS.

REQUEST FOR PRODUCTION NO. 7: All COMMUNICATIONS between YOU and any

current or former client or current or former prospect of CrossBorder since January 17, 2020.




                                              -6-
                                                                                      4811-0710-0356
       Case
       Case 7:20-cv-04877-NSR
            7:20-cv-04877-NSR Document
                              Document 63
                                       61-2Filed
                                              Filed
                                                  08/07/20
                                                    08/05/20Page
                                                              Page
                                                                 217ofof26
                                                                         8




REQUEST FOR PRODUCTION NO. 8:                     All COMMUNICATIONS concerning the

INDIVIDUAL       DEFENDANTS’        termination    of   employment   at   CrossBorder     and/or

commencement of employment with MGO.

REQUEST FOR PRODUCTION NO. 9: All COMMUNICATIONS between YOU and the

INDIVIDUAL DEFENDANTS concerning CONFIDENTIAL INFORMATION.

REQUEST FOR PRODUCTION NO. 10: All DOCUMENTS from CrossBorder or downloaded

from CrossBorder computer systems, including but not limited to, any thumb drives, flash drives

or storage devices taken from CrossBorder or utilized to download material from CrossBorder’s

computer systems.



       Dated: July 24, 2020
                                                   PILLSBURY WINTHROP SHAW
                                                   PITTMAN LLP

                                           By:     /s/ Kenneth W. Taber___
                                                   Kenneth W. Taber
                                                   Matthew Stockwell
                                                   Brian L. Beckerman
                                                   31 West 52nd Street
                                                   New York, NY 10019-6131
                                                   Tel: (212) 858-1000
                                                   Fax: (212) 858-1500
                                                   kenneth.taber@pillsburylaw.com
                                                   matthew.stockwell@pillsburylaw.com
                                                   brian.beckerman@pillsburylaw.com

                                                   Paula M. Weber (admitted pro hac vice)
                                                   Four Embarcadero Center, 22nd Floor
                                                   San Francisco, CA 94111-5998
                                                   Tel: (415) 983-1000
                                                   Fax: (415) 983-1200
                                                   paula.weber@pillsburylaw.com

                                                   Attorneys for Plaintiffs CrossBorder
                                                   Solutions, Inc. and Cross Border
                                                   Transactions, LLC d/b/a CrossBorder
                                                   Solutions


                                             -7-
                                                                                    4811-0710-0356
        Case
        Case 7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document 63
                                        61-2Filed
                                               Filed
                                                   08/07/20
                                                     08/05/20Page
                                                               Page
                                                                  228ofof26
                                                                          8




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY THAT, on this 24th day of July, 2020, a true and correct copy of

the foregoing was served by e-mail and mail on the following:

Kevin O’Connell
Cynthia Pon
MACIAS, GINI & O’CONNELL, LLP
777 Third Avenue, 29th Floor
New York, NY 10017
kjo@mgocpa.com
cpon@mgocpa.com

-and-

Natalia M. Greene
Garrett & Tully
4165 E. Thousand Oaks, Blvd., Suite 201
Westlake Village, CA 91362
ngreene@garrett-tully.com
Attorneys for Defendant Macias,
Gini & O’Connell, LLP

                                                                  /s/ Kenneth W. Taber____
                                                                KENNETH W. TABER




                                             -8-
                                                                                   4811-0710-0356
            Case
             Case7:20-cv-04877-NSR
                  7:20-cv-04877-NSR Document
                                     Document63
                                              62 Filed
                                                  Filed08/07/20
                                                        08/05/20 Page
                                                                  Page23
                                                                       1 of 4
                                                                            26
                                                                                          WENDY R. STEIN
                                                                                          Director

                                                                                          Gibbons P.C.
                                                                                          One Pennsylvania Plaza, 37th Floor
                                                                                          New York, New York 10119-3701
                                                                                          Direct: (212) 613-2043 Fax: (212) 554-9645
                                                                                          wstein@gibbonslaw.com




                                                                          August 5, 2020

VIA ECF

The Honorable Nelson S. Roman, U.S.D.J.
United States District Court for the Southern District of New York
Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

                      Re:        CrossBorder Solutions Inc. v. Hoy et al.,
                                 Civ. No. 7:20-cv-04877(NSR)
                                 Opposition to Plaintiffs’ Request to File a Motion to Compel

Dear Judge Roman,

        We represent Liga Hoy and Jiaxin Song, and previously represented Lijun Tian (collectively,
the “Individual Defendants”) in the above-referenced action. We write in response to Plaintiffs’
letter dated July 31, 2020 requesting leave to file a motion to (1) compel expedited discovery from
the Individual Defendants and (2) prevent the Individual Defendants from producing information on
an Attorneys’ Eyes Only (“AEO”) basis. [ECF 58.]1 Plaintiffs’ proposed motion to compel should
be denied for at least three reasons: (1) This Court should not compel expedited discovery after entry
of the preliminary injunction; (2) This Court has ordered, and Plaintiffs have stipulated, that “all
court deadlines as to Individual Defendants as parties (but not as witnesses) are hereby stayed”; and
(3) Plaintiffs admit that their present request for expedited discovery relates to damages (not a
preliminary injunction) which is expressly covered by the parties’ agreement to arbitrate.
I.         Plaintiffs’ Motion to Compel Expedited Discovery After Entry of Injunctive Relief
           A.         Expedited Discovery Should Not Be Compelled After Entry Of An Injunction
        “[D]iscovery on the subject matter of a dispute to be arbitrated should be denied in the
absence of extraordinary circumstances.” Hughes, Hooker & Co. v. Am. Steamship Owners Mut.
Protection & Indemn. Assoc., Inc., 04-cv-1859, 2005 WL 1384055, at *7 (S.D.N.Y. June 9, 2005)
(internal quotation omitted). In particular, courts should not order expedited discovery after a
preliminary injunction has been entered and the parties’ claims are subject to arbitration, Wells
Fargo Investments, LLC v. Bengtson, 0:07-cv-3192, 2007 WL 2007997, at *3 (D. Minn. July 9,

1
          At the outset, we note that Plaintiffs did not properly meet and confer with Defendants prior to filing their July
31 letter. In violation of this Court’s Individual Rule 3.a.i, Plaintiffs did not describe the time, place, duration or
participants of a meet and confer conference—because none occurred. The Court will remember Plaintiffs’ own requests
that “‘meet and confer’ norms [be] restored” and motions be denied for failure to meet and confer. [ECF 52 & 45.] The
parties did exchange written correspondence on these topics, but Individual Defendants expressly asked Plaintiffs to
provide them with any case law establishing this Court’s authority to compel expedited discovery after injunctive relief
has been granted. Rather than do so, Plaintiffs filed their letter with the Court just hours later. Notably, Plaintiffs’ July
31 letter to the Court does not cite any authority supporting the Court’s ability to order expedited discovery in aid of an
injunction after that injunction has been entered and indeed, Individual Defendants can find none

Newark New York Trenton Philadelphia Wilmington                                              gibbonslaw.com
         Case
          Case7:20-cv-04877-NSR
               7:20-cv-04877-NSR Document
                                  Document63
                                           62 Filed
                                               Filed08/07/20
                                                     08/05/20 Page
                                                               Page24
                                                                    2 of 4
                                                                         26



The Honorable Nelson S. Roman, U.S.D.J.
August 5, 2020
Page 2



2007) (denying request for expedited discovery upon granting a preliminary injunction where
“NASD has the power to set a schedule for expedited discovery if it is necessary”), or even where
the parties’ claims will proceed in litigation. Synopsys, Inc. v. AzurEngine Techs., Inc., 401 F. Supp.
3d 1068, 1076 (S.D. Cal. 2019). This Court should also prevent Plaintiffs from circumventing their
agreement to arbitrate. Diplomat Pharmacy, Inc. v. Humana Health Plan, Inc., 1:08-cv-620, 2008
WL 2923426, at *1 (W.D. Mich. July 24, 2008) (“Where, as here, the substance of the dispute has
been submitted to arbitration and discovery will be controlled by the arbitrator, it is particularly
important to insure that expedited discovery is not used simply to circumvent the discovery
limitations in the arbitration proceeding.”)
        B.       All Court Deadlines Are Stayed As To Individual Defendants
        The Court ordered, based on Plaintiffs’ stipulation, that “all court deadlines in this action as
to Individual Defendants as parties (but not as witnesses) are hereby stayed, with the exception of
any deadlines relating to or arising out of the injunctive relief issued by this Court.” [ECF 56 ⁋ 1.]
Accordingly, all discovery deadlines are stayed as against the Individual Defendants because
injunctive relief has been stipulated to and so ordered by this Court. The expedited discovery that
was previously granted by this Court was as against them as parties, not as witnesses. It was merely
intended to ascertain whether an injunction should issue to maintain the status quo during the
arbitration. Now that the preliminary injunction has been entered, that discovery has been obviated.
        As they state in their July 31 letter, Plaintiffs’ proposed discovery relates only to their
purported “reputational damage” and “harm [allegedly] already caused” [ECF 58, emphasis in
original], making clear that their proposed discovery relates only to monetary damages and past
harm (which is for the arbitrators to decide), not to enjoining any future misconduct.
        C.       Plaintiffs Are Seeking Discovery Related To Matters Subject To Arbitration
        The Individual Defendants’ employment agreements mandate that “any dispute arising out of
or related to the employment relationship between [them] and the Company … shall be resolved via
binding arbitration.” [ECF 1.1-3 § 14.]2 After first refusing to arbitrate, Plaintiffs belatedly filed an
arbitration proceeding before JAMS on July 17, 2020.
       This Court recently recognized that “pursuant to the parties’ agreement and stipulation, the
substantive issues in this case will be resolved in arbitration.” [ECF 60, citing ECF 54 & 56.] The
substantive issue of Plaintiffs’ alleged damages must be arbitrated. Plaintiffs are transparently
attempting to do an end run around their obligation to arbitrate and artificially drive up the
Individual Defendants’ costs. The Individual Defendants have explained to Plaintiffs that they are
prepared to engage in expedited discovery in the arbitration, enter an appropriate confidentiality
agreement in the arbitration, and permit Plaintiffs to use any discovery obtained in the arbitration
from the Individual Defendants in this litigation against MGO. Plaintiffs appear intent on doubling
discovery costs for the Individual Defendants, rather than streamline them in arbitration.
2
       The parties were before this Court with respect to preliminary injunctive relief because the employment
agreements also permit CrossBorder to seek preliminary injunctive relief in aid of such arbitration. [ECF 1.1-3 § 10.]
        Case
         Case7:20-cv-04877-NSR
              7:20-cv-04877-NSR Document
                                 Document63
                                          62 Filed
                                              Filed08/07/20
                                                    08/05/20 Page
                                                              Page25
                                                                   3 of 4
                                                                        26



The Honorable Nelson S. Roman, U.S.D.J.
August 5, 2020
Page 3



II.    Defendants Should Be Permitted To Produce Information On An AEO Basis
     As noted above, the Court should not compel discovery from the Individual Defendants.
However, any discovery that is permitted should permit an AEO designation.
        An AEO designation is particularly appropriate in cases involving allegations of
misappropriation of trade secrets and confidential information. See ABC Rug & Carpet Cleaning
Serv. Inc. v. ABC Rug Cleaners, Inc., 08-cv-5737 RMB RLE, 2009 WL 105503, at *3 (S.D.N.Y.
Jan. 14, 2009) (ordering the parties to submit a stipulated protective order limiting access to certain
documents “on an ‘Attorney’s Eyes Only’ basis” stating that “[p]rotective orders limiting access to
highly confidential information to counsel and experts ‘are commonly entered in litigation involving
trade secrets and other confidential research, development, or commercial information.’”) (internal
quotation omitted); Vesta Corset Co. v. Carmen Foundations, Inc., 97-cv-5139, 1999 WL 13257, at
*3 (S.D.N.Y. Jan. 13, 1999) (“Protective orders that limit access to certain documents to counsel and
experts are commonly entered in litigation involving trade secrets and other confidential research,
development, or commercial information.”).
         Plaintiffs’ opposition to an AEO designation is belied by their own concerns about producing
information. For example, when the Individual Defendants sought expedited discovery to support
their initial opposition to the preliminary injunction, Plaintiffs opposed that request, stating that it
would require them to produce “the very confidential information Plaintiffs fear the Individual
Defendants have stolen.” [ECF 45.] Likewise, in order to implement the preliminary injunction, the
parties have agreed (upon Plaintiffs’ insistence) that an independent third-party maintain
CrossBorder’s client and prospective client lists and that Defendants consult with that third-party
prior to soliciting or performing transfer pricing work. In other words, in Plaintiffs’ view, their
client list is so top secret that it warrants protection even greater than an AEO designation—because
even defense counsel is denied access to it—but at the same time, demand that Defendant MGO’s
client list be accessible to all of the Plaintiffs. Plaintiffs’ proposal sits at the apex of unfairness.
        Finally, Plaintiffs falsely claim that Defendants demand “free reign” to designate documents
as AEO. That is incorrect. Defendants proposed to negotiate a protective order that includes such
an AEO designation, but it would be limited in scope, provide a party an opportunity to challenge
any such designation, and obligate the parties to resolve those differences in good faith. It is
Plaintiffs who take the absolutist position that AEO designations are per se unacceptable.
         Accordingly, Hoy and Song respectfully request that the Court (i) deny Plaintiffs’ request for
leave to file a motion to compel expedited discovery; (ii) compel Plaintiffs to stop engaging in
litigation with the Individual Defendants in the SDNY and force them to arbitrate all claims; and
(iii) otherwise permit the parties to negotiate the terms of a protective order (a) in the arbitration, (b)
that includes an AEO designation and (c) permits Plaintiffs to use discovery in the arbitration in this
litigation.
       Case
        Case7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                                Document63
                                         62 Filed
                                             Filed08/07/20
                                                   08/05/20 Page
                                                             Page26
                                                                  4 of 4
                                                                       26



The Honorable Nelson S. Roman, U.S.D.J.
August 5, 2020
Page 4



Respectfully Submitted,
